DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/946,942 filed on 12/11/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 161-190 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 161 and 188:
Claim 161 and claim 188, each, recites a limitation “indicating support of a dual active protocol stack (DAPS) handover from a source cell or source master cell group (MCG) to a target cell or target MCG” in lines 3-4. However, it is not clear whether the indicating of the support of a DAPS HO is sent to the source cell, the target cell, or both the source and the target cells.

Regarding claim 180:
Claim 180 recites a limitation “output support of a dual active protocol stack (DAPS) handover from a source cell or source master cell group (MCG) to a target cell or target MCG” in lines 3-4. However, it is not clear whether the output of the support of a DAPS HO is sent to the source cell, the target cell, or both the source and the target cells.

Regarding claim 182:
Claim 182 recites a limitation “the second interface” in line 3. There is insufficient antecedent basis for the limitation in the claim.

Regarding claim 185:
Claim 185 recites a limitation “the second interface” in line 1. There is insufficient antecedent basis for the limitation in the claim.

Regarding claim 187:
Claim 187 recites a limitation “the second interface” in line 1. There is insufficient antecedent basis for the limitation in the claim.

Regarding claim 188:
Claim 188 recites a limitation “the second uplink carrier” in line 7. There is insufficient antecedent basis for the limitation in the claim.

Regarding claim 189:
Claim 189 recites limitations “the first carrier” in line 1 and “the second carrier” in line 2. There are insufficient antecedent bases for the limitations in the claim. The limitations should be replaced with “the first uplink carrier” and “the second uplink carrier”, respectively.

Regarding claim 190:
Claim 190 recites limitations “the second carrier” in line 1 and “the first carrier” in line 2. There are insufficient antecedent bases for the limitations in the claim. The limitations should be replaced with “the second uplink carrier” and “the first uplink carrier”, respectively.

Regarding claims 162-179, 181-187, and 189-190:
Claims 162-179, 181-187, and 189-190 are also rejected because they are directly or indirectly dependent upon the rejected claims, as set forth above.

Allowable Subject Matter
Claims 161-190 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this Office action (in pages 2-4) and to include all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471